DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 10, 12 and 22 are objected to because of the following informalities:
Regarding claim 10, in line 1, “the devices” should be “devices”.
Regarding claim 12, in line 9, “comparing” should be “compare”; “controlling” should be “control”.
Regarding claim 22, in lines 1-2, “The device of claim 8,” should be deleted.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitations of claim 31 that recite “means for receiving”, means for providing”, means for forwarding”, “means for generating”, the limitation of claim 32 that recites “means for fetching”, the limitation of claim 33 that recites “means for forwarding”, the limitation of claim 34 that recites “means for generating” and the limitation of claim 35 that recites “means for identifying” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use the non-structural term “means for”, coupled with functional language “receiving”, “providing”, “forwarding”, “generating”, “fetching” and “identifying”, without reciting sufficient structure to achieve the functions. Furthermore, the non-structural term is not preceded by a structural modifier.
Since the claims’ limitations invoke 35 U.S.C. 112, sixth paragraph, claims 31-35 are interpreted to cover the corresponding structures described in the specification that achieve the claimed functions, and equivalents thereof.
A review of the specification shows sufficient and definite corresponding structure (or material or algorithm) for performing the above functions (e.g. [0038]-[0039], [0052]-[0055]).
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: “the policing circuitry configured to: analyze … determine … intercept … transfer … allow …” in claim 2; “the policing circuitry is further configured to: … compare … control …” in claims 3, 12 and 20.
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations dodo not recite sufficient structure, materials, or acts to perform the claimed function.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-3, 6-20 and 23-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8 and 12-14 of U.S. Patent No. 11,190,450. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations are similar in scope with broader recitation and the claims of the instant application are anticipated by the claims of U.S. Patent No. 11,190,450. Please refer to the table below comparing the instant application with U.S. Patent No. 11,190,450. For brevity, claims 11-14, 19-20 and 23-26 of the instant application and claims 1-5, 8 and 12-14 of U.S. Patent No. 11,190,450 are not included in the table below.

Instant App. 17/534,694
U.S. Patent 11,190,450
2. A device for network traffic control, comprising: communication circuitry to interact with other devices in a core network; and policing circuitry, the policing circuitry configured to:
analyze a request received from user equipment (UE) intended for a credit control system in the core network, 
wherein the credit control system manages resource usage by the UE;




determine whether the request received from the UE violates a policy controlling data flow to the credit control system; and
responsive to a determination that the request received from the UE violates the policy controlling data flow to the credit control system:

intercept the request received by the UE;



transfer the request received from the UE to at least one of the other devices in the core network to support the request from the UE; and
responsive to receipt of the transferred request by the at least one of the other devices to support the request received from the UE, allow the request received from the UE to proceed.

1. At least one device for network traffic control, comprising: communication circuitry to interact with other devices in a core network; and policing circuitry to:

analyze a request received from user equipment (UE) intended for a credit control system in the core network,
wherein the credit control system includes: an offline charging system to retain data representative of resource usage by the UE; and an online charging system to perform real-time billing of resource usage by the UE;

determine whether the request received from the UE exceeds a request capacity of the credit control system:
responsive to a determination that the request received from the UE exceeds the request capacity of the credit control system:


block the request received from the UE;
…

8. The at least one device of claim 1, wherein responsive to a determination that the request received from the UE exceeds the request capacity of the credit control system, the credit control system is further to: redirect the request to another credit control system having available capacity.

3. The device of claim 2, wherein the credit control system includes: an offline charging system to retain data representative of resource usage by the UE; and an online charging system to perform real-time billing of resource usage by the UE;
wherein the policing circuitry is further configured to:





responsive to a determination that the request from the UE does not violate the policy controlling data flow to the credit control system:
compare the request with the policy controlling data flow to the credit control system; and
control whether the request is allowed to proceed on either the offline charging system or the online charging system based on a policy controlling data flow to the credit control system.

1. At least one device for network traffic control, comprising: communication circuitry to interact with other devices in a core network; and policing circuitry to: analyze a request received from user equipment (UE) intended for a credit control system in the core network, wherein the credit control system includes: an offline charging system to retain data representative of resource usage by the UE; and an online charging system to perform real-time billing of resource usage by the UE;
…
responsive to a determination the request received from the UE does not exceed the request capacity of the credit control system: 

compare the request with a policy controlling data flow to the credit control system; and

control whether the request is allowed to proceed on either the offline charging system or the online charging system based on the policy controlling the data flow to the credit control system.
6. The device of claim 2, wherein to determine whether the request from the UE violates the policy controlling data flow to the credit control system includes determining whether the request from the UE exceeds a request capacity of the credit control system.

1. At least one device for network traffic control, comprising: … policing circuitry to:
…
 determine whether the request received from the UE exceeds a request capacity of the credit control system.
7. The device of claim 2, wherein the core network is a Long Term Evolution (LTE) evolved packet core (EPC) network.

2. The at least one device of claim 1, wherein the core network is a Long Term Evolution (LTE) evolved packet core (EPC) network.
8. The device of claim 7, wherein the request is received from at least one wireless device via a base station coupled to the EPC network.
3. The at least one device of claim 2, wherein the request is received from at least one wireless device via a base station coupled to the EPC network.

9. The device of claim 2, wherein the policing circuitry comprises at least processing circuitry to execute instructions to cause the processing circuitry to at least perform policing operations.
4. The at least one device of claim 1, wherein the policing circuitry comprises at least processing circuitry to execute instructions to cause the processing circuitry to at least perform policing operations.

10. The device of claim 2, wherein the devices in the core network are linked via interfaces with which the policing circuitry is to interact to control which requests are allowed to proceed to the credit control system.
5. The at least one device of claim 1, wherein the devices in the core network are linked via interfaces with which the policing circuitry is to interact to control which requests are allowed to proceed to the credit control system.

15. The method of claim 14, wherein the interfaces are based on the Diameter protocol.

12. The method of claim 11, wherein the interfaces are based on the Diameter protocol.
16. The method of claim 15, wherein a Diameter protocol stack comprises a new policing agent at the application level to at least identify request traffic routed to the credit control system and identify at least one type of request making up the request traffic
13. The method of claim 12, wherein a Diameter protocol stack comprises a new policing agent at the application level to at least identify request traffic routed to the credit control system and identify at least one type of request making up the request traffic.

17. The method of claim 11, wherein responsive to a determination that the request received from the UE violates the policy controlling data flow to the credit control system, the method further comprises: redirecting the request to another credit control system having available capacity.

8. The at least one device of claim 1, wherein responsive to a determination that the request received from the UE exceeds the request capacity of the credit control system, the credit control system is further to: redirect the request to another credit control system having available capacity.
18. The method of claim 11, wherein the policing circuitry is further to receive configuration data for configuring at least the policy.
14. The method of claim 10, further comprising: receiving configuration data for configuring at least the policy.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-15 and 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US 2011/0040845, filed in IDS) in view of Sharma et al. (US 2016/0127565).
Regarding Claim 2, Cai teaches a device ([0046] Diameter router) for network traffic control ([0046] message restriction process), comprising: communication circuitry to interact with other devices in a core network ([0045] Network elements are each operable to communicate with Diameter router using Diameter protocol. Likewise, Diameter router is operable to communicate with Diameter server); and policing circuitry ([0048] Diameter router 718 processes the control information to determine if the Request message is allowed to be transmitted to Diameter server), the policing circuitry configured to:
analyze a request received from user equipment (UE) intended for a credit control system in the core network ([0041] Diameter messages that are sent from particular types of devices … UEs; [0042] Diameter server 121 may only allow Diameter messages from Serving-Call Session Control Functions (S-CSCF) and Application Servers (AS); [0043] Diameter server 121 may generate criteria that restricts messages depending on the type of service; [0048] network element 711 transmits another Diameter Request message to Diameter router 718. Because message restriction has been activated, Diameter router 718 processes the control information to determine if the Request message is allowed to be transmitted to Diameter server 721; [0045] IMS network 700 includes a plurality of IMS network elements (NE) 711-715, a Diameter router 718, and a Diameter server 721. Network elements 711-715 are each operable to communicate with Diameter router 718 using Diameter protocol), wherein the credit control system manages resource usage by the UE ([0045] Some examples of Diameter server 721 are an offline charging system (e.g., Charging Data Function (CDF)) and an online charging system);
determine whether the request received from the UE violates a policy controlling data flow to the credit control system ([0023] Detection system 202 comprises any system, server, or function operable to detect a triggering event for initiating a message restriction process. For example, a triggering event may be the detection of an overload condition in Diameter server 121. In an overload condition, the volume of Diameter messages being received and processed by Diameter server 121 exceeds a threshold processing capacity of Diameter server 121; [0039] if Diameter server 121 is busy or overloaded, then it might not want any new Diameter threads to be started); and
responsive to a determination that the request received from the UE violates the policy controlling data flow to the credit control system ([0039] if Diameter server 121 is busy or overloaded, then it might not want any new Diameter threads to be started; [0046] Diameter server 721 thus detects the overload condition, and initiates the message restriction process):
intercept the request received by the UE ([0039] if Diameter server 121 is busy or overloaded, then it might not want any new Diameter threads to be started; [0046] Diameter server 721 thus detects the overload condition, and initiates the message restriction process).
	However, Cai does not teach transfer the request received from the UE to at least one of the other devices in the core network to support the request from the UE; and responsive to receipt of the transferred request by the at least one of the other devices to support the request received from the UE, allow the request received from the UE to proceed.
	In an analogous art, Sharma teaches transfer the request received from the UE to at least one of the other devices in the core network to support the request from the UE ([0042] Offload controller 132 is configured to “intercept” messages to OCS 130, and determine whether charging for this particular service may be offloaded from OCS 130. Therefore, in response to the online charging request, offload controller 132 determines whether charging for the service is eligible to be offloaded from OCS 130 to OFCS 140 (step 304) … Another factor may be a network congestion level or OCS congestion level. The determination in step 304 is made on a per-service or per-bearer basis. As many services/bearers may be set up during a session, the offload determination is based on the service being provided during a session); and
responsive to receipt of the transferred request by the at least one of the other devices to support the request received from the UE, allow the request received from the UE to proceed ([0042] in response to the online charging request, offload controller 132 determines whether charging for the service is eligible to be offloaded from OCS 130 to OFCS 140 (step 304); [0045] The charging rules indicates to policy enforcement element 124 that the charging mode for the service is to be switched from online charging to offline charging. The switch to offload charging mode is from the prospective of policy enforcement element 124 (and any other network element that receives the charging rule). The overall charging method for the service is still online charging, which means that the account in OCS 130 will still be debited for the service. But from the prospective of policy enforcement element 124, the charging mode is offline charging according to the charging rule).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sharma’s method with Cai’s method so that the OCS does not get bogged down with multiple credits requests from the network elements for each subscriber running potentially multiple services in parallel, each requiring quota request, grant, and usage monitoring (Sharma [0008]).

	Regarding Claim 3, Cai teaches wherein the policing circuitry is further configured to:
responsive to a determination that the request from the UE does not violate the policy controlling data flow to the credit control system ([0023] Detection system 202 comprises any system, server, or function operable to detect a triggering event for initiating a message restriction process. For example, a triggering event may be the detection of an overload condition in Diameter server 121. In an overload condition, the volume of Diameter messages being received and processed by Diameter server 121 exceeds a threshold processing capacity of Diameter server 121): compare the request with the policy controlling data flow to the credit control system ([0047] the control information indicates what Diameter messages are authorized for transmission to Diameter server 721 during the message restriction process, when to activate the message restriction process, how long to activate the message restriction process; [0048] processes the control information to determine if the Request message is allowed to be transmitted to Diameter server); and control whether the request is allowed to proceed on either the offline charging system or the online charging system based on a policy controlling data flow to the credit control system ([0048] if the Request message matches the restriction criteria provided in the control information, then Diameter router 718 blocks the Request message; [0049] if the Request message does not match the restriction criteria provided in the control information, then Diameter router 718 transmits the Diameter Request message to Diameter server).
	However, Cai does not teach the credit control system includes: an offline charging system to retain data representative of resource usage by the UE; and an online charging system to perform real-time billing of resource usage by the UE.
	In an analogous art, Sharma teaches the credit control system includes: an offline charging system to retain data representative of resource usage by the UE ([0037] Offline charging is a process where charging information for network resource usage is collected concurrently with resource usage); and an online charging system to perform real-time billing of resource usage by the UE ([0006] Online charging is generally defined as a charging mechanism where charging information can affect, in real-time, the service rendered, and therefore a direct interaction of the charging mechanism with session/service control is needed … The CTF then transmits credit request messages to the Online Charging System (OCS) to obtain authorization for the charging event/network resource usage requested by the user).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sharma’s method with Cai’s method so that the service providers can use offline and online billing functions to keep track of the charges incurred by each device for using the various services (Sharma [0005]).

Regarding Claim 4, Cai does not teach the offline charging system collects the data representative of resource usage by the UE concurrently with the resource usage by the UE.
In an analogous art, Sharma teaches the offline charging system collects the data representative of resource usage by the UE concurrently with the resource usage by the UE ([0037] Offline charging is a process where charging information for network resource usage is collected concurrently with resource usage).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sharma’s method with Cai’s method so that the service providers can use offline and online billing functions to keep track of the charges incurred by each device for using the various services (Sharma [0005]).

Regarding Claim 5, Cai does not teach the offline charging system generates a file for billing a user for the resource usage.
In an analogous art, Sharma teaches the offline charging system generates a file for billing a user for the resource usage ([0005] The service providers use offline and online billing functions to keep track of the charges incurred by each device for using the various services; [0037] Offline charging is a process where charging information for network resource usage is collected concurrently with resource usage … The CDRs are transferred to the network operator's billing domain for subscriber billing and/or inter-operator accounting).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sharma’s method with Cai’s method so that the service providers can use offline and online billing functions to keep track of the charges incurred by each device for using the various services (Sharma [0005]).

Regarding Claim 6, the combination of Cai and Sharma, specifically Cai teaches wherein to determine whether the request from the UE violates the policy controlling data flow to the credit control system includes determining whether the request from the UE exceeds a request capacity of the credit control system ([0023] Detection system 202 comprises any system, server, or function operable to detect a triggering event for initiating a message restriction process. For example, a triggering event may be the detection of an overload condition in Diameter server 121. In an overload condition, the volume of Diameter messages being received and processed by Diameter server 121 exceeds a threshold processing capacity of Diameter server 121; [0039] if Diameter server 121 is busy or overloaded, then it might not want any new Diameter threads to be started).

Regarding Claim 7, Cai does not teach the core network is a Long Term Evolution (LTE) evolved packet core (EPC) network.
In an analogous art, Sharma teaches the core network is a Long Term Evolution (LTE) evolved packet core (EPC) network ([0052] FIG. 5 illustrates a Policy and Charging Control (PCC) architecture 500 for a PS-core network in an exemplary embodiment. The PCC architecture 500 may be used in a Long Term Evolution/Evolved Packet Core (LTE/EPC) network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sharma’s method with Cai’s method so that the OCS does not get bogged down with multiple credits requests from the network elements for each subscriber running potentially multiple LTE services in parallel, each requiring quota request, grant, and usage monitoring (Sharma [0008]). Moreover, the LTE service providers can use offline and online billing functions to keep track of the charges incurred by each device for using the various services (Sharma [0005]).

Regarding Claim 8, Cai does not teach the request is received from at least one wireless device via a base station coupled to the EPC network.
In an analogous art, Sharma teaches the request is received from at least one wireless device via a base station coupled to the EPC network ([0031] Mobile network 100 may represent a Long Term Evolution (LTE) network or another type of Third Generation (3G), Fourth Generation (4G), or later generation network. Mobile network 100 includes a Radio Access Network (RAN) 110 and a Packet-Switched (PS) core network 120. RAN 110 and PS-core network 120 provide mobile communication service to end user devices, such as User Equipment; [0052] FIG. 5 illustrates a Policy and Charging Control (PCC) architecture 500 for a PS-core network in an exemplary embodiment. The PCC architecture 500 may be used in a Long Term Evolution/Evolved Packet Core (LTE/EPC) network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sharma’s method with Cai’s method so that the OCS does not get bogged down with multiple credits requests from the network elements for each subscriber running potentially multiple LTE services in parallel, each requiring quota request, grant, and usage monitoring (Sharma [0008]). Moreover, the LTE service providers can use offline and online billing functions to keep track of the charges incurred by each device for using the various services (Sharma [0005]).

Regarding Claim 9, the combination of Cai and Sharma, specifically Cai teaches the policing circuitry comprises at least processing circuitry to execute instructions to cause the processing circuitry to at least perform policing operations ([0048] Diameter router 718 processes the control information to determine if the Request message is allowed to be transmitted to Diameter server).

Regarding Claim 10, the combination of Cai and Sharma, specifically Cai teaches the devices in the core network are linked via interfaces with which the policing circuitry is to interact to control which requests are allowed to proceed to the credit control system ([0045] Network elements are each operable to communicate with Diameter router using Diameter protocol. Likewise, Diameter router is operable to communicate with Diameter server using Diameter protocol; [0047] The control information indicates what Diameter messages are authorized for transmission to Diameter server during the message restriction process).

Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 10.

Regarding Claim 15, the combination of Cai and Sharma, specifically Cai teaches the interfaces are based on the Diameter protocol ([0045] Network elements 711-715 are each operable to communicate with Diameter router 718 using Diameter protocol. Likewise, Diameter router 718 is operable to communicate with Diameter server 721 using Diameter protocol).

Regarding Claim 17, Cai does not teach responsive to a determination that the request received from the UE violates the policy controlling data flow to the credit control system, the method further comprises: redirecting the request to another credit control system having available capacity
In an analogous art, Sharma teaches responsive to a determination that the request received from the UE violates the policy controlling data flow to the credit control system, the method further comprises: redirecting the request to another credit control system having available capacity ([0042] Offload controller 132 is configured to “intercept” messages to OCS 130, and determine whether charging for this particular service may be offloaded from OCS 130. Therefore, in response to the online charging request, offload controller 132 determines whether charging for the service is eligible to be offloaded from OCS 130 to OFCS 140 (step 304) … Another factor may be a network congestion level or OCS congestion level. The determination in step 304 is made on a per-service or per-bearer basis. As many services/bearers may be set up during a session, the offload determination is based on the service being provided during a session).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sharma’s method with Cai’s method so that the OCS does not get bogged down with multiple credits requests from the network elements for each subscriber running potentially multiple services in parallel, each requiring quota request, grant, and usage monitoring (Sharma [0008]).

Regarding Claim 18, the combination of Cai and Sharma, specifically Cai teaches the policing circuitry is further to receive configuration data for configuring at least the policy ([0047] Diameter router processes the Response message to identify the control information provided by Diameter server. The control information indicates what Diameter messages are authorized for transmission to Diameter server during the message restriction process, when to activate the message restriction process, how long to activate the message restriction process).

Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 21, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 23, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in Claim 7.
Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in Claim 8.
Regarding Claim 26, the claim is interpreted and rejected for the same reason as set forth in Claim 9.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. in view of Sharma et al. and RFC 6733.
Regarding Claim 16, Cai teaches a Diameter protocol stack to at least identify request traffic routed to the credit 30 control system ([0048] Diameter router processes the control information to determine if the Request message is allowed to be transmitted to Diameter server) and identify at least one type of request making up the request traffic ([0034] message restriction criteria AVP includes criteria for determining … restricted; lines 6-8, the criteria may include any data, rules, or policies for determining which messages are restricted and which are authorized. For example, the criteria may include a rule that Accounting Request [INTERIM, END] messages are allowed, but Accounting Request [START] messages are not allowed (i.e., the type of request is a message with the parameter field with values START, INTERIM or END)).
However, the combination of Cai and Sharma does not teach a Diameter protocol comprising a new policing agent at the application level.
	In an analogous art, RFC 6733 teaches a Diameter protocol stack comprising a new policing agent at the application level (page 10, lines 9-11, it is also possible for the base protocol to be extended for use in new applications, via the addition of new commands or AVPs; lines 22-27, diameter agent is a node … agents include proxies, redirects, and relay agents … act as an agent for certain requests while acting as a server for others).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined RFC 6733 standard with Cai’s method in order to be able to inter-operate with other network nodes, especially when the nodes in a core network are manufactured by different vendors. By using the RFC standard, the network operator will only need minimum effort to modify the existing system and integrate with the new message restriction feature, and any future replacement or upgrading with other vendors will also be easily accomplished.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Raleigh et al. (US 2019/0259097) teaches virtualized policy and charging system.
	Livne et al. (US 2015/0036547) teaches method of supporting smart offloading of an online charging system using a service capability interaction manager.
	Saker (EP 2466787) teaches dynamic policy-based charging system.
Chen et al. (WO 2011020363) teaches method for realizing load balance and Diameter client.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                               /YU-WEN CHANG/Examiner, Art Unit 2413